DETAILED ACTION


1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 



2. This application is in condition for allowance except for the following formal matters:  
Applicant is required to cancel non-elected claims 8-10 which are not subject to rejoinder with the allowed claims.



3. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644